Citation Nr: 0948874	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-02 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for malaria, a back 
condition, a knee condition, a foot condition, and a skin 
condition.

2.  Entitlement to service connection for erectile 
dysfunction claimed as secondary to post traumatic stress 
disorder and to exposure to Agent Orange.    

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder. 

6.  Entitlement to an initial rating higher than 10 percent 
for posttraumatic headaches.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in August 2003, in May 2007, and 
in February 2008 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The claims of service connection for erectile dysfunction, 
hearing loss and tinnitus, and the claim for increase for 
posttraumatic stress disorder are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In testimony and on the record at the hearing in April 
2009, the Veteran withdrew from the appeal the claims of 
service connection for malaria, a back condition, a knee 
condition, a foot condition, and a skin condition. 

2. The Veteran has non-prostrating, left frontal and right 
occipital headaches due to trauma and the Veteran does not 
have dementia or other neurological disabilities due to the 
brain trauma.  

CONCLUSION OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the claims service connection for malaria, 
a back condition, a knee condition, a foot condition, and a 
skin condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2. The criteria for an initial rating higher than 10 percent 
for posttraumatic headaches have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8045, 8100 (effective before October 23, 
2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the initial rating claim, the RO provided pre-adjudication 
VCAA notice by letters, dated in May and June 2003, on the 
underlying claim of service connection.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim of service connection has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating, following the 
initial grant of service connection.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, records from private medical caregivers, 
and afforded the Veteran a VA examination in December 2007.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection for Malaria, a Back Condition, a Knee 
Condition, a Foot Condition, and a Skin Condition

At the hearing in April 2009 and on the record, the Veteran 
withdrew from his appeal the claims of service connection for 
malaria, a back condition, a knee condition, a foot 
condition, and a skin condition.  

A substantive appeal may be withdrawn at any time before the 
Board promulgates a decision.  As the Veteran has properly 
withdrawn his appeal concerning these claims, the Board does 
not have jurisdiction to review the claims and the appeal of 
the claims is dismissed.



Posttraumatic Headaches

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The post-traumatic headaches are 10 percent under 38 C.F.R. 
§4.124a, Diagnostic Code (DC) 8045(brain disease due to 
trauma) and DC 8100 (migraine).

Under Diagnostic Code, a 10 percent rating is assigned for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Furthermore, under Diagnostic 
Code 8045, a rating higher than 10 percent is not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.



Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
resulting from brain trauma are rated under the Diagnostic 
Codes specifically dealing with such a disability. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

Under Diagnostic Code 8100 (migraine headaches), a 10 percent 
rating is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months and a 
50 percent rating is warranted for migraines with very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  

Facts 

The service treatment records show that the Veteran sustained 
a laceration injury to the left forehead and a laceration 
injury to the right rear, resulting in headaches.  The 
injuries occurred when the Veteran was assaulted while on 
leave.  He was stunned but had no definite loss of 
consciousness. 

Private records show that in August 2001 the Veteran reported 
daily headaches.

In May 2003, the Veteran reported getting headaches every day 
which were located in the temple area and extended around his 
head in a band like fashion.  
 
During a VA neurology examination in December 2007, the 
Veteran complained of headaches. The headaches were both 
constant and throbbing and were occasionally accompanied by 
photophobia and dizziness.  The Veteran said that he usually 
worked through them, but he might not be able to work for a 
few days a month due to the headaches.  



The Veteran reported seeing physicians throughout the years 
who have treated him with different pain medications.  He 
currently used over the counter medications.  Examination 
revealed intact cranial nerves and the fundi were 
unremarkable.  Motor examination was unremarkable and 
reflexes were 2+ throughout.   Sensory, cerebellar functions, 
and gait were intact.  The diagnosis was posttraumatic 
migraines that the examiner attributed to the assault in 
service.

Analysis

The maximum schedular rating under DC 8045 is 10 percent, 
which is currently assigned.  In the absence of neurological 
disabilities or a diagnosis of multi-infarct dementia 
associated with the brain trauma, a rating higher than 10 
percent is not warranted under Diagnostic Code 8045 for the 
posttraumatic headaches.  

Under Diagnostic Code 8100, the criteria for a higher rating 
are based on the frequency and severity of the headaches.  
The criteria for the next higher rating, 30 percent, are 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  

While there is evidence that the Veteran has daily headaches 
occasionally with photophobia and dizziness, the record does 
not show that the Veteran experiences characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

The Board concludes that the Veteran is currently in receipt 
of the maximum rating available under Diagnostic Code 8045 
and the headaches do not more nearly approximate the criteria 
for a 30 percent rating under Diagnostic Code 8100 in the 
absence of evidence of characteristic prostrating attacks.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the  disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

The claims of service connection for malaria, a back 
condition, a knee condition, a foot condition, and a skin 
condition are withdrawn, and the appeal is dismissed.

An initial rating higher than 10 percent for posttraumatic 
headaches is denied.  




REMAND

The Veteran asserts that erectile dysfunction is due to 
medication, especially Citaloprama, to treat PTSD.  On VA 
examination in December 2007, the examiner stated that it was 
less likely as not that the erectile dysfunction was due to 
any inservice event and that the erectile dysfunction was 
probably due to medications prescribed for a nonservice-
connected skin disability.  The examiner, however, rendered 
no opinion as to whether the Veteran's erectile dysfunction 
was aggravated by PTSD or by medications used to treat PTSD.  
Further development is therefore necessary.  

On the claims for service connection for hearing loss and 
tinnitus and hearing loss, on VA audiological examination in 
January 2008 the Veteran did not respond consistently to the 
testing and no assessment as to etiology was rendered.  The 
Veteran has recently submitted an audiology report that 
suggests hearing loss.  Further development is therefore 
necessary.  

On the claim for increase for PTSD, the Veteran has reported 
regular treatment for psychiatric symptoms at a VA facility 
and by a private psychologist. Also on the VA psychiatric 
examination in April 2007, the evaluation was focused on the 
diagnosis, rather than the level of occupational and social 
impairment.  For this reason, another VA examination is 
needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Frank 
Tejeda VA Clinic since January 2008.  

2.  Ask the Veteran to submit or 
authorize VA to obtain on his behalf 
private medical records, pertaining to 
the treatment of PTSD.



3.  Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to service-connected 
posttraumatic stress disorder. 

The examiner is also asked to express 
an opinion on whether it is at least as 
likely as not that the Veteran's 
erectile dysfunction is caused or 
aggravated by service connection for 
PTSD or by medication for PTSD. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as contrasted 
to a worsening of symptoms. 

The claims folder should be made 
available to the examiner for review.

4.  Afford the Veteran a VA audiology 
examination to determine whether the 
Veteran has hearing loss under 
38 C.F.R. § 3.385 and tinnitus and, if 
so, whether it is at least as likely as 
not that hearing loss or tinnitus or 
both are related to noise exposure in 
service. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review.

5.  After the above development has been 
completed, adjudicate the claims for 
service connection for erectile 
dysfunction, hearing loss, and tinnitus, 
and the claim for increase for PTSD.  If 
any determination remains adverse, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


